          Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 1 of 12




 1 Gregory B. Thomas (SBN 239870)                        Jeffrey L. Bornstein (SBN 099358)
   E-mail: gthomas@bwslaw.com                            Ernest Galvan (SBN 196065)
 2 Temitayo O. Peters (sbn 309913)                       Kara J. Janssen (SBN 274762)
   e-mail: tpeters@bwslaw.com                            Rekha Arulanantham (SBN 317995)
 3 Burke, Williams & Sorensen, LLP                       ROSEN BIEN GALVAN &
   1901 Harrison Street, Suite 900                       GRUNFELD LLP
 4 Oakland, CA 94612-3501                                101 Mission Street, Sixth Floor
   Tel: 510.273-8780 Fax: 510.839.9104                   San Francisco, California 94105-1738
 5                                                       Telephone: (415) 433-6830
   Paul B. Mello (SBN 179755)                            Facsimile: (415) 433-7104
 6 E-mail: pmello@hansonbridgett.com                     Email: jbornstein@rbgg.com
   Samantha D. Wolff (SBN 240280)                               egalvan@rbgg.com
 7 E-Mail: swolff@hansonbridgett.com                            kjanssen@rbgg.com
   HANSON BRIDGETT LLP                                          rarulanantham@rbgg.com
 8 425 Market Street, 26th Floor
   San Francisco, California 94105                       Attorneys for Plaintiffs
 9 Telephone: (415) 777-3200
   Facsimile: (415) 541-9366
10 Attorneys for Defendants
11 COUNTY OF ALAMEDA; GREGORY J. AHERN
   in his official capacity as Sheriff of the Alameda
12 County Sheriff s Office; KARYN TRIBBLE in her
   official capacity as Director of the Alameda County
13 Behavioral Health Care Services Agency;
14                             UNITED STATES DISTRICT COURT
15                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16
17 ASHOK BABU, ROBERT BELL,                         Case No. 5:18-CV-07677
   IBRAHIM KEEGAN-HORNESBY,
18 DEMAREA JOHNSON, BRANDON                         JOINT RESPONSE TO DECEMBER 2,
   JONES, STEPHANIE NAVARRO,                        2020 ORDER CONTINUING STATUS
19 ROBERTO SERRANO, and                             HEARING ON SANTA RITA JAIL
   ALEXANDER WASHINGTON on behalf                   COVID-19 RESPONSE
20 of themselves and all others similarly
   situated,                                        Judge: Hon. Nathanael Cousins
21                                                  Date: January 15, 2021
                 Plaintiffs,                        Time: 9:00 am
22
          v.
23
   COUNTY OF ALAMEDA; GREGORY J.
24 AHERN in his official capacity as Sheriff
   of the Alameda County Sheriff’s Office;
25 KARYN TRIBBLE in her official capacity
   as Director of the Alameda County
26 Behavioral Health Care Services Agency;
   and DOES 1 to 20, inclusive,,
27
                 Defendants.
28
     [3671685.7]
                                                  1                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
           Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 2 of 12




1                  The parties jointly submit the following status report in response to the Court’s
2 Order entered at Docket 217, in which the Court asked the parties to provide an update
3 including a report on the plan for providing COVID-19 vaccinations to staff and residents
4 at Santa Rita Jail (“SRJ” or the “Jail”).
5 I.               Updates Regarding Recent Increase in COVID-19-Positive inmates at Santa
                   Rita Jail
6
                   Defendants’ Statement:
7
                   The parties filed a detailed joint update on this topic as directed by the Court on
8
     January 4, 2021. (Dkt. 221.) Since then, Defendants offered expanded voluntary COVID-
9
     19 testing for staff and contractors at Santa Rita Jail on January 6, 8 and 11. Further, as of
10
     January 11, voluntary testing for staff and contractors is available seven days a week in the
11
     parking lot in front of Santa Rita Jail. As of January 12, Santa Rita Jail had 7 COVID-19-
12
     positive inmates, two of whom were symptomatic and 5 of whom were asymptomatic.
13
                   Plaintiffs’ Statement:
14
                   The expansion of voluntary testing for staff is a helpful step. Plaintiffs have
15
     additional questions regarding how the testing site will operate, including whether testing
16
     is always available or must be scheduled by appointment and the percentage of staff and
17
     contractors accessing the new voluntary testing. Plaintiffs would also like to see expansion
18
     of the voluntary testing program to make it available to individuals incarcerated at the Jail.
19
     Plaintiffs are willing to meet and confer further with Defendants on these issues.
20
     II.           Vaccine Distribution
21
                   On January 5, 2020, Plaintiffs’ counsel sent the following questions regarding
22
     vaccine distribution to staff and residents at the Jail. In general, Plaintiffs are encouraging
23
     the County to prioritize vaccinating incarcerated persons, especially those who are
24
     medically vulnerable, as soon as possible because of how dangerous the virus can be in
25
     congregate settings for incarcerated persons and staff. Defendants’ responses are provided
26
     below.
27
28
     [3671685.7]
                                                  2                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 3 of 12




 1                        1.     Is the Jail and/or the County a recipient for the vaccine or is it
                                 partnering with another entity to receive and store the vaccine?
 2
                   Defendants’ Response:
 3
                   Alameda County Health Care Services Agency (“HCSA”) and Alameda County
 4
     Public Health Department (“ACPHD”) are currently the recipient of the vaccine. Wellpath
 5
     has recently been approved by the State to directly receive doses at SRJ. For the first
 6
     allocation, HCSA/ACPHD allocated doses to Wellpath. Wellpath will subsequently
 7
     receive doses directly with the number of doses to be determined jointly between
 8
     HCSA/ACPHD and Wellpath. Wellpath has capacity to store the Moderna vaccine.
 9
                          2.     When does the County anticipate having vaccines available for
10                               either staff who work at or individuals incarcerated in the Jail?
11                 Defendants’ Response:
12                 SRJ is currently in phase 1a of the state’s vaccine distribution plan, which provides
13 for vaccination of health care workers. On Monday, January 11, Wellpath received doses
14 of the Moderna vaccine to vaccinate clinical staff, including Wellpath and AFBH.
15 Emergency services personnel are currently in phase 1b, tier 1 of the state’s vaccination
16 distribution plan and incarcerated individuals are currently in phase 1b, tier 2. Current
17 estimates are late January for phase 1b, tier 1 and potentially late February/March for
18 phase 1b, tier 2. However, these timelines could be expedited or delayed depending on
19 vaccine availability and/or changes to the state’s vaccination distribution plan.
20                        3.     Where will the vaccine available to individuals incarcerated at the
                                 Jail be stored? If the vaccine will be stored at the Jail, is that
21                               already arranged or will parts of the Jail require construction to
                                 ensure proper storage?
22
                   Defendants’ Response:
23
                   Wellpath has a pharmacy-grade refrigerator located on at SRJ in the pharmacy with
24
     a clear shelf for the vaccine. The plug is protected and the refrigerator is backed up by a
25
     generator. The refrigerator has a built-in thermometer and is checked daily.
26
                          4.     Will the vaccine be available to individuals who are incarcerated
27                               at the same time it is available to staff and contractors?
28                 Defendants’ Response:
     [3671685.7]
                                                  3                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 4 of 12




 1                 As noted in the response to question 2, the State’s guidelines for vaccination
 2 distribution prioritizes vaccination of staff. While SRJ must comply with state
 3 requirements regarding vaccine distribution, it is Defendants’ intention to make the
 4 vaccine available to all jail staff/contractors and incarcerated individuals as close together
 5 in time as possible.
 6                        5.     Please describe the County’s prioritization for who receives the
                                 vaccine. Will the County prioritize vaccinating incarcerated
 7                               individuals identified as medically vulnerable to serious illness
                                 from COVID-19 (“orange” patients) over others including non-
 8                               medically vulnerable staff? Over other incarcerated individuals?
 9                 Defendants’ Response:
10                 As noted in the response to questions 2 and 4, the State’s guidelines for vaccination
11 distribution provides for earlier vaccination of staff. While Defendants must comply with
12 state requirements regarding vaccine distribution, it is our intention to make the vaccine
13 available to all jail staff/contractors and incarcerated individuals as close together in time
14 as possible and to prioritize distributing the vaccine to “orange” inmates within phase 1b,
15 tier 2.
16                        6.     How will the County and the Jail keep track of who receives the
                                 vaccine?
17
                   Defendants’ Response:
18
                   PrepMod is the an online clinic management and appointment scheduling system
19
     that will be used by HCSA, ACPHD, and Wellpath to track who has been vaccinated,
20
     where it was given, and when the second dose is due. (A different system or technology
21
     could be used in the future.) Wellpath, in coordination with HCSA/ACPHD, will
22
     administer the vaccine to incarcerated individuals, and Wellpath will update and utilize
23
     PrepMod accordingly.
24
                          7.     How will the County track and make available doses to those who
25                               receive a first dose of the vaccine in Jail but are released before
                                 their second dose?
26
                   Defendants’ Response:
27
                   Inmates who receive their first dose in the jail and are released before their second
28
     [3671685.7]
                                                  4                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 5 of 12




1 dose will be directed to county point of dispensing (POD) sites for their second dose. The
2 County may employ any or multiple of the following methods to ensure access to second
3 doses:
4                  •    Advance scheduling of a second dose
5                  •    Information on PODs provided upon release
6                  •    Text messages
7                  •    Flagging protocols in PrepMod
8                  •    Outreach
9                        8.     If an individual receives their first dose outside of the Jail and is
                                then booked into the Jail, how will the County and Jail ensure
10                              they receive a second dose of the correct vaccine at the correct
                                time?
11
                   Defendants’ Response:
12
                   HCSA and ACPHD have recommended that Wellpath ask whether the person has
13
     been vaccinated at booking and believe that Wellpath will be able to search PrepMod to
14
     see there if the inmate has a record of vaccination. A limitation to note is that information
15
     provided at time of booking must match information provided at the time of vaccination to
16
     locate the record in PrepMod.
17
                         9.     What is the Jail’s plan for vaccinating newly booked individuals?
18
                   Defendants’ Response:
19
                   Subject to state mandates and if the vaccine is available when people are booked,
20
     HCSA and ACPHD expect Wellpath to offer the vaccine to newly-booked individuals.
21
                         10.    Will staff and contractors be required to take the vaccine? If not,
22                              why not?
23                 Defendants’ Response:
24                 HCSA/ACPHD/Health Officer is not mandating the vaccine for any population.
25                       11.    What entity will administer the vaccination to staff and
                                contractors? Will staff and contractors be vaccinated on-site at
26                              the Jail?
27                 Defendants’ Response:
28                 We anticipate that HCSA/ACPHD will deploy one or more PODs to vaccinate
     [3671685.7]
                                                    5                       Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
       Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 6 of 12




 1 staff/contractors on-site at the Jail. Staff/contractors may also be able to be vaccinated by
 2 their health care providers.
 3                 12.     How will the Jail handle incarcerated individuals and staff who
                           refuse the vaccine?
 4
            Defendants’ Response:
 5
            Because there is currently no evidence that the vaccine prevents transmission of the
 6
     coronavirus, compliance with the same protective measures will apply whether or not
 7
     vaccine is accepted by individuals who are incarcerated or are on staff at SRJ.
 8
                   13.     Who will be responsible for administering the vaccine to
 9                         incarcerated individuals?
10          Defendants’ Response:
11          Wellpath, in coordination with HCSA/ACPHD, will administer the vaccine to
12 incarcerated individuals.
13                 14.     What educational materials is the Jail developing regarding the
                           vaccination and what steps does the Jail intend to take to
14                         encourage incarcerated individuals to take the vaccine?
15          Defendants’ Response:
16          County educational materials (to include print and video content) will be shared
17 with Wellpath and ACSO to disseminate within the jail.
18          Plaintiffs’ Statement:
19          Plaintiffs recognize that, as of the date of this filing, the State of California’s
20 vaccination plan prioritizes Alameda County Sheriff’s Office (“ACSO”) staff, as
21 emergency services, in Phase 1B, Tier 1, ahead of individuals incarcerated at SRJ, who are
22 in Phase 1B, Tier 2. Plaintiffs encourage Defendants to make the vaccine available to
23 incarcerated individuals as close in time as possible to the vaccination of staff/contractors,
24 as Defendants have stated they intend to do. Additionally, the State announced today it is
25 expanding eligibility to all individuals 65 and up. Plaintiffs urge the County to begin
26 vaccinating anyone in the Jail who is 65 or older as soon as possible and to also continue to
27 prioritize other incarcerated individuals who are unable to avoid the virus as easily as
28 individuals in the community. Plaintiffs raised this concern at the Parties’ Meet and
   [3671685.7]
                                                6                           Case No. 5:18-CV-07677
       JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                     JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 7 of 12




 1 Confer on January 13, 2021.
 2                 At the January 13, 2021 meet and confer, the Parties also discussed Plaintiffs’
 3 concern that individuals who receive a first dose of the vaccine at the jail and are released
 4 prior to receiving the second dose may run into difficulties accessing a timely second dose
 5 at a county POD. To address this concern, Plaintiffs suggest that the Defendant County
 6 guarantee second doses to individuals who appear at a POD who have received the first
 7 dose. Plaintiffs also recommend that Defendants assign a point person whom individuals
 8 who receive a first dose in the Jail may call if they encounter issues timely receiving the
 9 second dose.
10                 Plaintiffs are willing to further meet and confer further with Defendants on these
11 issues.
12 III.            Population Reduction
13                 Plaintiffs’ Statement:
14                 On January 7, 2021, during a meet and confer between the parties, Defendants’
15 counsel informed Plaintiffs’ counsel that the Superior Court of Alameda County had
16 ordered the early release of 28 individuals from SRJ, as a result of coordination between
17 the Alameda County Public Defender, Alameda County District Attorney’s Office, and the
18 Superior Court. This amounts to 1% of the current population (2,135 according to the
19 ACSO website 1). A much larger reduction in the population is necessary to allow for
20 social distancing, modified programming, isolation of infected individuals, and quarantine
21 of exposed individuals. In prior reports, the Joint Expert, Mike Brady, recommended the
22 population be reduced to 50% of the Jail’s capacity, or approximately 1,800 individuals.
23 Ongoing re-evaluation of cases for release pending trial is one critical factor that must be
24 refreshed and more aggressively utilized given that cases are not moving through the
25 criminal courts at the normal pace due to the effects of the pandemic. As a result, pre-trial
26 detainees linger in the Jail awaiting delayed hearings and trials and in doing so during the
27
     1
         https://www.alamedacountysheriff.org/admin_covid19.php
28
     [3671685.7]
                                                  7                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
          Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 8 of 12




 1 pandemic face the stress and risks associated with the lack of being able to socially
 2 distance.
 3                 There is also a continuing backlog of people who are stuck in limbo in the Jail who
 4 cannot transfer out to other institutions. These include many who have been sentenced or
 5 have been directed to transfer to competency restoration programs at State hospitals. In
 6 both instances, they are stuck in the jail because neither CDCR nor the Department of State
 7 Hospitals are accepting transfers due to the pandemic and ongoing surge in cases.
 8 According to the Joint Expert’s most recent COVID-19 inspection report, as of November
 9 6, 2020, he identified 177 individuals sentenced to CDCR and 43 individuals awaiting
10 transport to State Hospitals for competency restoration. In addition to contributing to the
11 population increase, the inability to transfer individuals awaiting competency restoration to
12 State Hospitals puts increased pressure on the Jail’s already overburdened mental health
13 clinicians. Although CDCR has announced that it will start accepting transfers this month,
14 it will do so only in small numbers, and there is no indication that any transfers will be
15 accepted from Alameda County in the first small groups. It is therefore more critical that
16 justice partners work together to reduce the pre-trial population in the Jail as much as
17 possible.
18                 Plaintiffs reiterate that as the population of the Jail rises, the danger of the spread of
19 the virus rises exponentially. There is also greater pressure on the jail to increase staffing
20 on both the custody and mental health sides. Plaintiffs urge Defendants, the Public
21 Defender’s Office, the District Attorney’s Office, Superior Court, and their federal
22 counterparts to continue to review cases for release and further reduce the population at
23 SRJ. Plaintiffs further echo the Joint Expert’s recommendation that the County pursue a
24 local competency restoration program as an alternative to transfer to the State Hospitals in
25 order to assist in managing the size of the population and to provide these individuals the
26 services they need and are entitled to.
27                 Defendants’ Statement:
28                 Alameda County Sheriff’s Office continues to respond proactively to the global
     [3671685.7]
                                                       8                         Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
       Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 9 of 12




 1 pandemic; its corrections-industry leading COVID-19 policies and procedures continue to
 2 mitigate the introduction and spread of COVID-19 at Santa Rita Jail. Of course, Alameda
 3 County Sheriff’s Office is mindful that COVID-19 can spread rapidly, which is part of the
 4 reason Santa Rita Jail employs robust testing policies, a 14-day intake quarantine during
 5 which inmates are offered testing twice, quarantine housing units if any inmate presents
 6 with symptoms or tests positive, ensures that all areas of Santa Rita Jail are thoroughly and
 7 regularly disinfected (and provides incarcerated persons with disinfectant, sanitizing
 8 wipes, and soap as needed), and employs a universal, mandatory mask policy for all
 9 persons within the confines of Santa Rita Jail. As it has from the outset of the pandemic,
10 Santa Rita Jail’s COVID-19 response will continue to be based on science, CDC
11 Guidelines, and California Department of Public Health and Alameda County Public
12 Health Department guidance for the duration of the pandemic.
13         With regard to the Jail’s population, as of January 13, 2021, Santa Rita Jail housed
14 2,094 incarcerated persons, which is lower than the population on December 1, 2020 at the
15 time of the last comprehensive joint update. Of that total, 175 persons are sentenced and
16 pending transfer to the California Department of Corrections and Rehabilitation. Alameda
17 County Sheriff’s Office will continue its close cooperation with federal, state and local
18 justice stakeholders.
19         Next, on November 20, 2020, Sheriff Ahern sent a letter to the Alameda County
20 Chiefs of Police and the Sheriff’s Association to provide updates on Jail population and the
21 status of $0 bail. By way of background, at the onset of the pandemic, bail for most
22 misdemeanor and felony offenses was set at $0 under Judicial Council Emergency Rule
23 4.115. In June, Rule 4.115 was amended to expand the list of offenses exempted from $0
24 bail to include "a misdemeanor or felony violation alleged to have been committed when
25 the arrestee had been previously released on their own recognizance or pursuant to $0 or
26 other monetary bail." Pursuant to this change persons previously released under their own
27 recognizance, or pursuant to the $0 bail change, who re-offend and are brought to the Jail
28 will be subject to bail under the Superior Court 2020 bail schedule. Because this change
   [3671685.7]
                                                 9                         Case No. 5:18-CV-07677
      JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                    JAIL COVID-19 RESPONSE
         Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 10 of 12




 1 may be contributing to population increases at the Jail, and concerns relating to the
 2 possible spread of COVID-19 and influenza, Sheriff Ahern wrote that “[i]n situations
 3 where circumstances permit individuals be cited and released in the field, we ask that your
 4 staff consider this option.” Sheriff Ahern noted that “[t]his will assist in our efforts to
 5 reduce additional risk factors which may cause further exposure to the Santa Rita Jail
 6 population by reducing the number of people entering the facility, as well as allowing for
 7 individuals arrested for minor offenses and misdemeanors to be released in the field.”
 8                 Finally, ACSO has requested that the California State Sheriff’s Association assist in
 9 requesting CDCR to prioritize transfers of sentenced inmates. Defendants are hopeful that
10 all of the steps outlined above will further mitigate the risk of the spread of COVID-19 and
11 assist in reducing population at the Jail.
12 IV.             Ensuring Communication Between Newly Booked Individuals and their
                   Counsel
13
                   Plaintiffs’ counsel was recently contacted by individuals from the Alameda County
14
     Public Defender’s office who expressed concerns that they are unable to initiate any
15
     confidential calls, video visits, or non-contact visits with their newly arraigned clients.
16
     This is due to the current 14 day intake quarantine policy which prohibits quarantined
17
     individuals from leaving their unit. This is particularly problematic for clients facing
18
     serious charges and where an interview is needed to determine whether there is
19
     surveillance video that needs to be preserved or where an assessment is needed to
20
     determine the individuals mental state close in time to their arrest. Currently individuals
21
     on quarantine are transported to areas away for their quarantined living unit in the Jail for
22
     video court but are not allowed to be transported to these areas for confidential video visits
23
     with appointed counsel.
24
                   Relying on newly arrested individuals to initiate these calls on their own is
25
     problematic because they do not yet have a relationship with their public defender, may
26
     not understand how to contact the office due to a developmental or psychiatric disability,
27
     and their public defender may be in court or otherwise occupied when they call and miss
28
     [3671685.7]
                                                 10                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
         Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 11 of 12




 1 their call with no ability to return it. Additionally, while video visits may be scheduled
 2 using the GTL video visitation stations on the unit, this is not a confidential form of
 3 communication as the call can be overheard by anyone on the unit.
 4                 This issue could be addressed in a variety of ways including by permitting criminal
 5 counsel to arrange for confidential video visits before or after court, developing a process
 6 where criminal counsel can schedule a call that a deputy would initiate for the client,
 7 and/or allowing for a confidential video visit to be held following the individual’s
 8 arraignment. Plaintiffs raised this issue with Defendants during our January 13, 2021 meet
 9 and confer and are willing to continue to meet and confer on this issue to find a solution.
10 V.              Ongoing Settlement Negotiations
11                 Joint Statement:
12                 The Parties continue to engage in productive settlement discussions and have
13 reached tentative agreements in several areas, subject to final review by the Parties and
14 approval by the County:
15                 •      COVID-19
16                 •      Classification
17                 •      Grievances
18                 •      Creation of Inmate Council and Ombudsperson Roles
19                 The Parties are making progress in negotiating other areas of a proposed Consent
20 Decree including, but not limited to: ADA; Staffing; Provision of Programming,
21 Recreation, and Out-of-Cell Time; Use of Force; Mental Health; and Discharge Planning.
22                 The Parties note that, for the first time in ten years, the Jail experienced no
23 successful suicide attempts during the year 2020. There are continued suicide attempts
24 that have not been successful and the parties are continuing to work to find ways to
25 increase mental health care to try to further reduce these incidents. The next settlement
26 conference is scheduled for January 19, 2021.
27
28
     [3671685.7]
                                                 11                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
         Case 5:18-cv-07677-NC Document 223 Filed 01/13/21 Page 12 of 12




1 Dated: January 13, 2021                  Respectfully submitted,
2                                          ROSEN BIEN GALVAN & GRUNFELD LLP

3                                          By: /s/ Kara Janssen
4                                              Kara Janssen
                                               Attorneys for Plaintiffs
5
     Dated: January 13, 2021                BURKE, WILLIAMS & SORENSEN,
6                                           LLP

7                                           By: /s/ Gregory B. Thomas
                                               Gregory B. Thomas
8                                              Attorneys for Defendants
9 Dated: January 13, 2021                   HANSON BRIDGETT LLP

10                                          By: /s/ Paul B. Mello
11                                             Paul B. Mello
                                               Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3671685.7]
                                                 12                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO DECEMBER 2, 2020 ORDER CONTINUING STATUS HEARING ON SANTA RITA
                                       JAIL COVID-19 RESPONSE
